UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7680


PAUL CLEVELAND THOMPSON, JR.,

                Plaintiff - Appellant,

          v.

COMMONWEALTH OF VIRGINIA; CAPTAIN DOLAN; LT. R. THOMPSON;
GRIEVANCE   COORDINATOR    SEAY;   BLACKWELL;   WARE;   LEWIS;
BASKERVILLE; JENNINGS; WHITE; CORRECTIONAL OFFICER COOPER;
CORRECTIONAL   OFFICER   DIMING;    VIRGINIA   DEPARTMENT   OF
CORRECTIONS, sued in their official and individual capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:12-cv-00209-RBS-TEM)


Submitted:   April 27, 2016                   Decided:   May 2, 2016


Before GREGORY, DIAZ, and THACKER, Circuit Judges.


Remanded by unpublished per curiam opinion.


Paul Cleveland Thompson, Jr., Appellant Pro Se. Kate Elizabeth
Dwyre, U.S. PAROLE COMMISSION, Washington, D.C.; Richard Carson
Vorhis, Senior Assistant Attorney General, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Paul Cleveland Thompson, Jr., seeks to appeal the district

court’s   order   denying   relief   on   his   42   U.S.C.    § 1983   (2012)

complaint.    Thompson filed a Fed. R. Civ. P. 59 motion that the

district court received shortly after expiration of the period for

timely filing such a motion.      See Fed. R. Civ. P. 59(b), (e).          If

timely filed, Thompson’s Rule 59 motion extended the 30-day period

in which to appeal the district court’s order.            Fed. R. App. P.

4(a)(4)(A)(iv), (v).    Because Thompson is incarcerated, his motion

is considered filed as of the date it was properly delivered to

prison officials for mailing to the court.            See Houston v. Lack,

487 U.S. 266 (1988).        The record does not reveal when Thompson

gave the motion to prison officials for mailing.              Accordingly, we

remand the case for the limited purpose of allowing the district

court to obtain this information from the parties and to determine

whether the filing was timely under Houston v. Lack.             The record,

as supplemented, will then be returned to this court for further

consideration.

                                                                     REMANDED




                                     2